Citation Nr: 1446265	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-16 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to January 1968.  He has unverified service with the Air National Guard until December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2013, the Veteran, through his representative, withdrew his request for a scheduled Board hearing.  In November 2013, this matter was remanded for additional development.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board remanded the appeal to verify the specific dates of the Veteran's service, to include specific dates of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Board finds that the requested action was not sufficiently completed and another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The November 2013 remand directed the RO/AMC to contact the Department of the Air Force, Headquarters, United States Air Force, in Washington, D. C., and request the Department of the Air Force verify whether the Veteran had any period of active duty, active duty for training, and/or inactive duty training and if so the dates of such service.  Review of the record shows that the AMC contacted the Department of Air Force in December 2013 and January 2014 and requested a search for the Veteran's records but the AMC misspelled the Veteran's last name in the correspondence.  The AMC also contacted the Defense Finance and Accounting Service (DFAS) in February 2014 and March 2014 and Archives and Records Center Information System (ARCIS) in April 2014.  The AMC requested a search for the Veteran's records but the AMC again misspelled the Veteran's last name.  It is not clear whether the misspelling of the Veteran's last name compromised the search for records.  Thus, the Board finds that on remand, the AMC should contact the Department of Air Force, DFAS, and ARCIS and request a search for the Veteran's service records and verification of the Veteran's service dates for the time period of August 1967 to December 1993.  

In a June 2014 statement, the Veteran indicated that VA was likely having trouble obtaining his records as they misspelled his last name and used an incorrect date of entry.  He further informed the AMC that he had 1000 pages of documents concerning his period of service.  The Veteran submitted a copy of his DD 214 for service from September 1967 to January 1968.  The AMC should contact the Veteran and ask him to submit copies of all of his service records in his possession.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When necessary or requested, the Veteran must cooperate with the VA in obtaining evidence.

In a June 2014 statement, the Veteran also stated that he did not receive letters from VA as noted in the May 2014 supplemental statement of the case.  The AMC should take action to inform the Veteran of the elements to substantiate a claim for service connection, of any information and any medical or lay evidence that is necessary to substantiate the claim, and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO/AMC must therefore take corrective action.  


Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the elements to substantiate a claim for service connection, the information and any medical or lay evidence that is necessary to substantiate the claim, and of the relative duties of the VA and the claimant for procuring that evidence.

2.  Request the Veteran to submit copies of his service documents in his possession that reflect his dates of service on active duty, active duty for training, and/or inactive duty training.  

3.  Contact the Department of the Air Force Headquarters United States Air Force, in Washington, D C, 20330-1000 and request the Department of the Air Force verify whether the Veteran had any period of active duty, active duty for training, and/or inactive duty training and if so the dates of such service.  The AOJ should ensure that the Veteran's name is spelled correctly and date of entry is accurate in making this request.  If the Department of the Air Force recommends contacting another agency or facility to obtain the requested information, such action should be taken.  

All responses should be associated with the claims folder.  

4.  Contact the Defense Finance and Accounting Service and the Archives and Records Center Information System (ARCIS) and request these agencies to verify whether the Veteran had any period of active duty, active duty for training, and/or inactive duty training and if so the dates of such service.  The AOJ should ensure that the Veteran's name is spelled correctly and date of entry is accurate in making this request.  If these agencies recommend contacting another agency or facility to obtain the requested information, such action should be taken.  All responses should be associated with the claims folder.

5.  Then, after conducting any further development deemed necessary, readjudicate the issues remaining on appeal in light of all of the evidence of record.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



